Citation Nr: 1332863	
Decision Date: 10/21/13    Archive Date: 10/24/13

DOCKET NO.  09-46 525	)	DATE
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a parasitic infection. 

3.  Entitlement to an increased rating for service-connected major depressive disorder, currently evaluated as 50 percent disabling. 

4.  Entitlement to an increased rating for service-connected asthma, rated as 10 percent disabling prior to August 16, 2010 and as 30 percent from that date.

5.  Entitlement to a total disability rating due to individual unemployability (TDIU).


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran had active military service from January 1994 to December 1998.

The appeal comes before the Board of Veterans' Appeals (Board) from August 2008 and June 2010 rating decisions of the RO in Roanoke, Virginia. 

In a November 2010 rating decision, the RO granted a higher 50 percent rating for major depressive disorder, effective June 25, 2007, and granted a higher 30 percent rating for asthma, effective August 16, 2010.

The Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO in April 2011; a transcript of the hearing is included in the claims file. 

By a statement dated in February 2013 and received in March 2013, the Veteran revoked her appointment of William J. Holmes as her representative before VA.


ORDER TO VACATE

The Board of Veterans' Appeals (Board) may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2012).    

In a February 21, 2013 decision and remand, the Board dismissed the appeal for an increased rating for service-connected asthma, on the basis that the Veteran had withdrawn this appeal at her April 11, 2011 DRO hearing, and then remanded the remaining issues.  

The Board observes that in an April 11, 2011 deferred rating decision, the DRO stated that the Veteran had withdrawn her appeal as to the issue of entitlement to an increased rating for asthma at the hearing that day.  However, upon careful review of the transcript of the April 11, 2011 DRO hearing, the Board finds that the hearing transcript does not contain a withdrawal of the appeal as to this issue, and that therefore the appeal as to this issue was not withdrawn on the record.  The claims file also does not contain a written withdrawal of this appeal by the Veteran or her representative, and thus the Board finds that this appeal has not been withdrawn.  See 38 C.F.R. § 20.204 (2012).  

In March 2013, the Veteran filed a motion to vacate the Board's February 21, 2013 decision.  She essentially contends that she has been denied due process as she has not been given an in-person Board hearing as to the issues on appeal.  The Board notes that the remaining issues addressed in the February 2013 decision and remand were remanded to clarify the Veteran's wishes regarding the location of her requested Board hearing.

Accordingly, to prevent prejudice to the appellant, the February 21, 2013 Board decision and remand, addressing the issues of entitlement to service connection for PTSD and a parasitic infection, entitlement to increased ratings for major depressive disorder and asthma, and entitlement to a TDIU, is vacated.  



	                        ____________________________________________
	KELLI A. KORDICH 
	Acting Veterans Law Judge, Board of Veterans' Appeals




